                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KRYSTLE LOOMIS,                            :   CIVIL ACTION NO. 3:20-CV-1610
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
             v.                            :
                                           :
MONTROSE BOROUGH POLICE                    :
DEPARTMENT, JOSHUA DIDDICK,                :
and DOLLAR GENERAL,                        :
                                           :
                    Defendants             :

                                      ORDER

      AND NOW, this 8th day of July, 2021, upon consideration of the motion

(Doc. 2) to dismiss by defendants Montrose Borough Police Department and Joshua

Diddick, and the parties’ respective briefs in support of and opposition to said

motion, and for the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that:

      1.     The motion (Doc. 2) is GRANTED in part and DENIED in part, as
             follows:

             a.     The motion (Doc. 2) is GRANTED with prejudice (1) with
                    respect to plaintiff’s request for damages under the
                    Pennsylvania Constitution, (2) to the extent Count I asserts an
                    official-capacity claim against Diddick, and (3) to the extent
                    plaintiff seeks punitive damages from the Borough or Diddick in
                    his official capacity.

             b.     The motion (Doc. 2) is GRANTED without prejudice with
                    respect to Count II.

             c.     The motion (Doc. 2) is otherwise denied.

      2.     Plaintiff is granted leave to file an amended complaint within 21 days
             of the date of this order. In the absence of a timely filed amended
     complaint, the above-captioned action shall proceed consistent with
     the accompanying memorandum.

3.   Defendants’ deadline to respond to the amended complaint under
     Federal Rule of Civil Procedure 12(a)(4)(A) is DEFERRED for the
     duration of the 21-day amendment period set forth in paragraph 2
     above.


                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner
                              United States District Judge
                              Middle District of Pennsylvania




                                 2
